Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant arguments, see Remarks, filed February 1, 2021 with respect to the 112 (b) rejection of claim 4 has been fully considered and persuasive.  The 35 USC 112(b) rejection of claim 4 has been withdrawn.
Applicant arguments, pages 12-13, with respect to the 101 rejection of claims 1, 4, 7-11, 14-16 and 19-21 has been fully considered and persuasive. The 35 USC 101 rejection of claims 1, 4, 7-11, 14-16 and 19-21 has been withdrawn. 
Applicant arguments, with respect to the 103 rejection of claims 1, 7-8, 10, 14-16 and 19-20 has been fully considered and persuasive. The 35 USC 103 rejection of claims 1, 7-8, 10, 14-16 and 19-20 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathan Tsao Reg. No. 61241 on February 23, 2021.

1. (Currently amended) A method, comprising: a processor displaying, via a display device, a first set of one or more graphical interfaces, wherein the one or more graphical interfaces of the first set include one or more menu options for a driver of a vehicle to set one or more criteria to filter one or more ride requests from a plurality of passengers; the processor displaying, via the display device, a second set of one or more graphical interfaces, wherein the one or more graphical interfaces of the second set each includes a first display region with (i) a map to assist the driver to navigate from a pick-up location of a first one of the plurality of passengers to a drop-off location of the first passenger, and (ii) up-to-the-moment information about a location of the vehicle with respect to at least one of the pick-up location or the drop-off location of the first passenger; the processor displaying, via the display device, a third set of one or more graphical interfaces, wherein the one or more graphical interfaces of the third set (i) are displayed after the driver has arrived at the drop-off location of the first passenger, and (ii) include a first display element for the driver to provide an evaluation of the first passenger; and the processor displaying, via the display device, a notification of a ride request from a second passenger, wherein the notification is displayed simultaneously with one of the graphical interfaces from the first, second or third set, wherein the notification is displayed regardless of whether the graphical interface from the first, second or third set is currently being displayed, and wherein the first set of graphical interfaces further includes a menu option in addition to the one or more 
11. (Currently Amended) A system comprising: a display device; one or more processors; and a memory communicatively coupled to the one or more processors, the memory storing instructions that, upon execution by the one or more processors, causes the one or more processors to perform steps comprising: displaying, on the display device, a first set of one or more graphical interfaces, wherein the one or more graphical interfaces of the first set include one or more menu options for a driver of a vehicle to set one or more criteria to filter one or more ride requests from a plurality of passengers; displaying, on the display device, a second set of one or more graphical interfaces, wherein the one or more graphical interfaces of the second set each includes a first display region with (i) a map to assist the driver to navigate from a pick-up location of a first one of the plurality of passengers to a drop-off location of the first passenger, and (ii) up-to-the-moment information about a location of the vehicle with respect to at least one of the pick-up location or the drop-off location of the first passenger; displaying, on the display device, a third set of one or more graphical interfaces, wherein the one or more graphical interfaces of the third set (i) are displayed after the driver has arrived at the drop-off location of the first passenger, and (ii) include a display element for the driver to provide an evaluation of the first passenger; and displaying, on the display device, a notification of a ride request from a second passenger, wherein the notification is 5displayed simultaneously with one of the graphical interfaces from the first, second or third set, wherein the notification is displayed regardless of whether the graphical interface from the first, second or third set is 
16.(Currently amended) A non-transitory computer-readable storage medium comprising instructions stored thereon that upon execution cause one or more processors of a device to perform operations comprising: 6displaying, on a display device, a first set of one or more graphical interfaces, wherein the one or more graphical interfaces of the first set include one or more menu options for a driver of a vehicle to set one or more criteria to filter one or more ride requests from a plurality of passengers; displaying, on the display device, a second set of one or more graphical interfaces, wherein the one or more graphical interfaces of the second set each includes a first display region with (i) a map to assist the driver to navigate from a pick-up location of a first one of the plurality of passengers to a drop-off location of the first passenger, and (ii) up-to- the-moment information about a location of the vehicle with respect to at least one of the pick-up location or the drop-off location of the first passenger; displaying, on  the display device, a third set of one or more graphical interfaces, wherein the one or more graphical interfaces of the third set (i) are displayed after the driver has arrived at the drop-off location of the first passenger, and (ii) include a display element for the driver to provide an evaluation of the first passenger; and displaying, on the display device, a notification of a ride request from a second passenger, wherein the notification is displayed simultaneously with one of the graphical interfaces from the first, second or third set, wherein the notification is displayed regardless of whether the graphical 
21. (Canceled)

Rejoinder of previously withdrawn claims
Claims 1, 4, 7-11, 14-16 and 19-20 are allowable. Claims 2-3, 5, 12-13, and 17-18 were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on August 7, 2020, is hereby withdrawn and claims 2-3, 5, 12-13, and 17-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-5 and 7-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Camp et al. (U.S. Patent Application Publication No. 2018/0211194), Spat (U.S. Patent Application Publication No. 2012/0131170) and Perry (U.S. Patent Application Publication No. 2013/0290040) as indicated in the October 23, 2020 non-final office action pages 7-11. 
The next closest prior art is “T-Share: A Large-Scale Dynamic Taxi Ridesharing Service” Published by University of Illinois at Chicago in 2013 discloses a method of determining a fare for transportation based on the route and the number of passengers requesting the ride. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-5 and 7-20.
“the notification is displayed regardless of whether the graphical interface from the first, second or third set is currently being displayed, and wherein the first set of graphical interfaces further includes a menu option in addition to the one or more menu options for the driver to specify a price multiplier so that a fare charged by the driver is set equal to a fare calculated by a transportation server multiplied by the price multiplier” as in claims 1-5 and 7-20”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628